Gray, C. J.
The holder of a promissory note is bound to use reasonable diligence to give the indorser immediate notice of its dishonor. It is primé facie sufficient to address the indorser by mail at the town in which he resides, although there are several post-offices in the town, and he receives his letters at one nearer his residence and place of business than the principal post-office, unless the holder knows, or with reasonable diligence might have known, this fact. But in the case at bar, as it appears that the defendant usually received his letters at the West Townsend post-office, and that the plaintiff knew that the defendant resided in West Townsend, and had visited and done business with him there, and also knew' that there was a post-office in West Townsend, there was evidence sufficient to warrant, if not to require, a court or jury to find that the plaintiff might, by the exercise of reasonable diligence, have ascertained that the defendant was in the habit of receiving Ms letters at
*171the post-office in West Townsend; and we cannot say that the judge erred in holding that a notice addressed to the principal post-office in Townsend, a mile and a half off, was insufficient. Morton v. Westcott, 8 Cush. 425. Cabot Bank v. Russell, 4 Gray, 167. Exceptions overruled.